

Exhibit 10.4


EDISON INTERNATIONAL


EXECUTIVE INCENTIVE COMPENSATION PLAN


As Amended and Restated Effective February 27, 2019




WHEREAS, it has been determined that it is in the best interest of Edison
International ("EIX") and its affiliates to offer and maintain competitive
executive compensation programs designed to attract and retain qualified
executives;


WHEREAS, it has been determined that providing financial incentives to
executives that reinforce and recognize corporate, organizational and individual
performance and accomplishments will enhance the financial and operational
performance of EIX and its affiliates; and


WHEREAS, it has been determined that an incentive compensation program would
encourage the attainment of short-term corporate goals and objectives;


NOW, THEREFORE, the Edison International Executive Incentive Compensation Plan
has been established by the Compensation and Executive Personnel Committee of
the Board of Directors originally effective January 1, 1997, and made available
to eligible executives of EIX and its participating affiliates subject to the
following terms and conditions:


1. Definitions. When capitalized herein, the following terms are defined as
indicated:


"Board" means the Board of Directors of a Company (or a committee thereof acting
within its delegated authority).


"CEO" means the chief executive officer of a Company.


"Code" means the Internal Revenue Code of 1986, as amended.


"Company" means EIX or a participating affiliate.


"Committee" means the Compensation and Executive Personnel Committee of the EIX
Board of Directors. Where the context requires with respect to officers and
other participating employees of SCE, “Committee” shall also mean the
Compensation and Executive Personnel Committee of the SCE Board.


“Covered Officer” means an individual who is a “Covered Officer” of EIX or SCE
as defined in the EIX or SCE Committee Charter.


“EIX CEO” means the chief executive officer of EIX.


 
1
 




--------------------------------------------------------------------------------




"Participant" means the CEO, president, executive vice presidents, senior vice
presidents, elected vice presidents, and senior managers whose participation in
this Plan has been approved by the Committee, the EIX CEO or the Board.


"Plan" means the Edison International Executive Incentive Compensation Plan.


“SCE” means Southern California Edison Company.


2. Eligibility. To be eligible for the full amount of any incentive award, an
individual must have been employed by the Company as a Participant for the
entire calendar year. Pro-rata awards may be distributed to Participants who
during the calendar year retired, became disabled, or had their employment
transferred between a Company and a non-participating affiliate of EIX. In the
event of the death of a Participant during the calendar year, a pro-rata award
may be made at the discretion of the Committee, the Board, or CEO having the
authority to approve the Participant's award had the death not occurred. In the
event an individual first becomes a Participant after the start of the calendar
year, a pro-rata award may be made at the discretion of the Committee, the
Board, or CEO having the authority to approve the Participant's award.


3. Company Performance Goals. The CEOs will develop recommended Company
performance goals. In consultation with the EIX CEO, the Committee will select
specific performance goals for the year. The performance goals should represent
relatively optimistic, but reasonably attainable goals, the accomplishment of
which is intended to contribute significantly to the attainment of Company
strategic objectives. Notwithstanding the foregoing, to the extent a Company
does not employ a Covered Officer participating in the Plan, the Committee may
delegate the selection of specific performance goals for that Company to the EIX
CEO.


4. Individual Incentive Award Levels. Company, organizational and individual
performance relative to the pre-established goals will determine the award a
Participant can receive. The Committee, the CEO of a Company, or a designee, as
permitted in accordance with the Committee Charter or other applicable
controlling document, will establish target award levels for the year as a
percentage of base salary at the time performance goals are set (and/or at such
later time when the individual first becomes eligible to participate in the Plan
or is eligible to receive a higher/lower target award level under the Plan
because of a promotion/demotion or other approved reason). If a Participant is
promoted after the Committee (or the EIX CEO, to the extent the selection of
performance goals has been delegated to the EIX CEO) finalizes the performance
goals for the year for purposes of Section 3 above (generally, the Committee
meeting held in February each year) or otherwise becomes entitled to receive a
higher/lower base salary and/or target award level under the Plan after such
Committee action, that Participant’s incentive award for that year may be
calculated based on the Participant's weighted average base salary and target
award level, taking into account the base salary and target award level during
the portion of the calendar year preceding the promotion and/or change in base
salary and/or target award level, and


 
2
 




--------------------------------------------------------------------------------




the base salary and target award level(s) during the remainder of the calendar
year. All awards are discretionary.


5. Approval and Payment of Individual Awards. During the first quarter of the
year following the completion of the calendar year, the EIX CEO, in consultation
with the other CEOs, will assess the degree to which individual and corporate
goals and objectives have been achieved. Incentive award recommendations for
Participants will be developed. The Committee will receive a report from the EIX
CEO as to Company performance, will deliberate on management recommendations,
and will approve awards for Covered Officers. Awards to other Participants will
be approved by the CEO of the respective Company, or a designee, as permitted in
accordance with the Committee Charter or other applicable controlling document;
provided, however, that if the selection of performance goals for a Company has
been delegated to the EIX CEO, then the awards to officers of that Company who
are not also officers of EIX or SCE will require the approval of the EIX CEO and
the Board of the applicable Company. All decisions of the Committee, the EIX
CEO, and the other CEOs regarding individual incentive awards will be final and
conclusive.


Incentive award payments will be made as soon as practical following the
appropriate approval (and in all events within two and one-half months after the
end of the calendar year to which the award relates). Payment will be made in
cash except to the extent an eligible Participant has previously elected to
defer payment of some or all of the award pursuant to the terms of a deferred
compensation plan of the Company. Awards made will be subject to any income or
payroll tax withholding or other deductions as may be required by Federal, State
or local law.


Awards under this Plan will not be considered to be salary or other compensation
for the purpose of computing benefits to which the Participant may be entitled
under any qualified Company retirement plan, including but not limited to the
SCE Retirement Plan, the Edison 401(k) Savings Plan, or any other plan or
arrangement of the Company for the benefit of its employees if such plan or
arrangement is a plan qualified under Section 401(a) of the Code and is a trust
exempt from Federal income tax under Section 501(a) of the Code. Awards may be
considered compensation for nonqualified plan purposes depending on the terms
and conditions of the particular nonqualified plan.


6. No Right to Assets. An award payable to a Participant under this Plan shall
constitute an unsecured general obligation of the Participant’s employer (EIX or
its affiliate, as the case may be, or, in the case of a former employee, the
affiliate that last employed the Participant) (the applicable entity, the
"Employer"), and no special fund or trust will be created, nor will any notes or
securities be issued with respect to any awards. Participants will be no more
than unsecured general creditors of the Employer with no special or prior right
to any assets of the Employer for payment of any obligations hereunder. No
Participant (or beneficiary of a Participant) will have a claim to benefits from
any other affiliate. EIX is not a guarantor of the benefit obligations of other
participating affiliates. By participating in, and by accepting any benefits
under, this Plan, Participants consent to EIX sponsorship of this Plan, but
acknowledge that EIX is not a guarantor of the benefit obligations of other


 
3
 




--------------------------------------------------------------------------------




participating affiliates. Each affiliate is responsible for payment of the
accrued benefits under this Plan with respect to its own employees subject to
the terms and


 
4
 




--------------------------------------------------------------------------------




conditions set forth herein. Notwithstanding the foregoing or anything in the
definition of “Employer” to the contrary, and at the sole discretion of EIX, EIX
may determine that for purposes of benefits payable under this Plan, EIX shall
be deemed to be the Employer obligated to pay such benefits. Such an election by
EIX may be made, in EIX’s sole discretion, as to all Plan benefits, as to only
certain benefits, and/or as to only certain affiliates or Participants, and will
be deemed an assumption of the specified benefit obligations of the applicable
affiliates. Subject to the further provisions hereof, EIX will be solely
obligated to pay any such benefits and no Participant (or beneficiary) will have
a claim as to any other affiliate with respect to such benefits. Upon an
election by EIX under this Section 6, benefits covered by the election will be
paid from the general funds of EIX (and not the affiliate that would otherwise
pay the benefits), provided that EIX may require that as between EIX and the
affiliate that would otherwise pay such benefits, the affiliate will be
responsible to pay EIX for the assumption of such obligations in accordance with
funding arrangements determined by EIX at the time of election or any time
thereafter. To the extent such affiliate fails to comply with such funding
arrangements or obtains any refund or offset of payments made from the affiliate
to EIX without the consent of EIX, the affiliate that would otherwise be
responsible for payment of benefits to the applicable Participant will remain
responsible for such benefits. EIX will effectuate any such election pursuant to
this Section 6 by providing written notice to the Committee and the applicable
affiliates regarding the effective date of such election, and the benefits,
affiliates and Participants for which the election is applicable. The funding
arrangements established by EIX at the time of its election, or from time to
time thereafter, will set forth the method by which the affiliates will remit
funds to EIX in consideration of benefit obligations that are assumed by EIX.


7. Plan Modifications and Adjustments. In order to ensure the incentive features
of the Plan, avoid distortion in its operation and compensate for or reflect
extraordinary changes which may have occurred during the calendar year, the
Committee may make adjustments to the Company performance goals or results or
other Plan terms and conditions before, during or after the end of the calendar
year to the extent it determines appropriate in its sole discretion. If,
pursuant to Section 3 above, the Committee has delegated the selection of
performance goals for a Company to the EIX CEO, then this Section 7 authorizes
the EIX CEO to make adjustments to that Company’s performance goals or results
at any time in his or her sole discretion. Adjustments to performance goals,
performance results, and other Plan terms and conditions made pursuant to the
preceding provisions of this Section 7 shall be conclusive and binding upon all
parties concerned. The Plan may be modified or terminated by the Committee at
any time.


8. Plan Administration. Except as otherwise provided in other Sections of this
Plan, administration of the Plan is delegated to the senior officer of EIX
responsible for Human Resources (and to the EIX director responsible for
executive compensation (the “EIX EC Director”) if EIX does not have an officer
responsible for Human Resources other than the EIX CEO) and designees acting
under his/her (or the EIX EC Director’s) direction. Such officer is authorized
(and the EIX EC Director is authorized) to approve ministerial amendments to the
Plan, to interpret Plan provisions, and to approve changes as may be required by
law or regulation. Any decision or determination under or with respect to the


 
5
 




--------------------------------------------------------------------------------




Plan, as well as any interpretation of the Plan, by any Board, Committee or CEO,
or by the senior officer of EIX responsible for Human Resources (or the EIX EC
Director), in each case within its, his or her authority under or with respect
to the Plan, shall be conclusive and binding upon all parties concerned. No
Company, Board, Committee or individual shall be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of the Plan.


9. Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and assigns of the
Company and Participant.


Notwithstanding the foregoing, any right to receive payment hereunder is hereby
expressly declared to be personal, nonassignable and nontransferable, except by
will, intestacy, or as otherwise required by law, and in the event of any
attempted assignment, alienation or transfer of such rights contrary to the
provisions hereof, the Company shall have no further liability for payments
hereunder.


10. Beneficiaries. Any award approved following the death of a Participant will
be made to the Participant's most recently designated beneficiary or
beneficiaries under the 2007 Performance Incentive Plan (or any successor equity
incentive plan) of the Company. If no beneficiary has been designated by the
Participant, or if no beneficiary survives the Participant, or if a designated
beneficiary should die after surviving the Participant but before the award has
been paid, any award approved will be paid in a lump-sum payment to the
Participant's estate as soon as practicable.


11. Capacity. If any person entitled to payments under this Plan is
incapacitated and unable to use such payments in his or her own best interest,
the Company may direct that payments (or any portion) be made to that person's
legal guardian or conservator, or that person's spouse, as an alternative to the
payment to the person unable to use the payments. Court-appointed guardianship
or conservatorship may be required by the Company before payment is made. The
Company shall have no obligation to supervise the use of such payments.


12. No Right of Employment. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as an officer or manager of the Company or in any other capacity.


13. Severability and Controlling Law. The various provisions of this Plan are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision will have no effect on the continuing force and effect of
the remaining provisions. This Plan shall be governed by the laws of the State
of California.


14. Section 409A. This Plan shall be construed and interpreted to comply with
Section 409A of the Code.


15. Claw-Back. Notwithstanding any provision of this Plan to the contrary, this
Plan, any award under this Plan, and any payment that may be made in respect of
an award under


 
6
 




--------------------------------------------------------------------------------




this Plan, shall be subject to any recoupment, “clawback” or similar provisions
of applicable law, as well as the Company’s Incentive Compensation Clawback
Policy, as in effect from time to time, and any other recoupment or similar
policies of the Company that may be in effect from time to time.


IN WITNESS WHEREOF, EIX has amended this Plan on the 27th day of February, 2019.


EDISON INTERNATIONAL




/s/ Jacqueline Trapp    
Jacqueline Trapp
Senior Vice President, Human Resources


 
7
 


